Citation Nr: 1045792	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-26 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1962 to November 
1966. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In June 2009, the Board remanded this case for further 
development.  The Board notes that in association with the BVA 
remand, a BVA hearing was scheduled for November 2009.  However, 
the Veteran cancelled his hearing indicating that he was in the 
hospital. He has not requested that his hearing be rescheduled. 
Accordingly, the hearing request is deemed withdrawn.  See 38 
C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  In a rating decision issued in July 2005, the RO denied 
service connection for PTSD on the basis that the claimed 
stressor had not been verified; the Veteran did not appeal the 
July 2005 decision within one year of being notified.  

2.  The evidence received since the July 2005 RO decision is new 
and raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for PTSD. 

3.  The Veteran indicated that he was exposed to the actual death 
or threatened death of himself and others from hostile military 
activity, to include  including boarding enemy ships to search 
and interrogate suspects, transferring Viet Cong prisoners and 
encountering mines in the waterways his ship patrolled; and, 
while not verified, the claimed in-service stressors are 
consistent with the places, types, and circumstances of service.  



4.  A VA staff psychologist has diagnosed the Veteran as 
suffering from 
PTSD, has determined that the claimed in-service stressors (which 
include boarding enemy ships to search and interrogate suspects, 
transferring Viet Cong prisoners and encountering mines in the 
waterways his ship patrolled) are adequate to support a diagnosis 
of PTSD, and that the Veteran's symptoms are related to the 
claimed stressors.  


CONCLUSIONS OF LAW

1.  The July 2005 rating decision, which denied the Veteran's 
claim of entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 
20.302, 20.1103 (2010).

2.  New and material evidence has been presented since the July 
2005 RO decision denying service connection for PTSD; thus, the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2010).

3.  The criteria for entitlement to service connection for PTSD 
have been met.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304(f) 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a 
claim may be reopened by submission of new and material evidence.  
When a veteran seeks to reopen a claim based on new evidence, VA 
must first determine whether the additional evidence is "new" 
and "material."  

Second, if VA determines that new and material evidence has been 
added to the record, the claim is reopened and VA must evaluate 
the merits of the Veteran's claim in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  When making determinations 
as to whether new and material evidence has been presented, the 
RO must presume the credibility of the evidence.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If the 
evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 

Historically, the Veteran initially filed a claim of entitlement 
to service connection for PTSD in March 2003.  The RO, in 
December 2003 denied the Veteran's claim for PTSD, in pertinent 
part, based on the finding that the Veteran had failed to submit 
sufficient evidence to verify his alleged in-service stressor, 
that there was no current diagnosis of PTSD, and the disorder 
neither occurred in nor was caused by service.  The Veteran filed 
a claim to reopen in July 2004.  The RO, in an August 2004 rating 
decision acknowledged that the Veteran now had a diagnosis of 
PTSD; however, they found that the Veteran had still failed to 
provide enough information to verify his alleged in-service 
stressor or a link between his disorder and service.  Another 
rating decision was issued in July 2005.  The RO confirmed and 
continued the prior denial.  The evidence of record at the time 
of the July 2005 rating decision included VA and private 
treatment records. He did not timely appeal that decision and it 
became final.  38 C.F.R. § 20.1103.

The Veteran filed a claim of entitlement to service connection 
for PTSD again in July 2006.  In December 2006, the RO denied the 
Veteran's claim for PTSD, essentially on the basis that new and 
material evidence had not been demonstrated.  In a subsequent 
rating decision issued in January 2007, the RO once again denied 
the Veteran's claim.  He appealed.  As the Veteran's February 
2007 notice of disagreement is timely as to the December 2006 
rating decision, the Board finds that although not the most 
recent, the rating decision on appeal is the one issued in 
December 2006.  

The evidence added to the record since the December 2006 RO 
decision, includes letters from family members, VA treatment 
records, and private treatment records. 

Specifically, the Board finds that the pertinent evidence, 
received subsequent to the July 2005 rating decision, includes a 
November 2006 letter from the Veteran's mother.  In the letter, 
she indicates that she had received a letter from the Veteran 
when he was in Vietnam which had indicated that he had run into 
major weather while he was steering his ship.  Significantly, 
this account by his mother attempts to verify the Veteran's main 
alleged stressor of encountering a hurricane or typhoon while 
enroute to Vietnam where he thought he was going to die. See 
October 2006 Statement in Support of Claim.  This evidence is 
presumed credible for purposes of determining whether new and 
material evidence has been submitted to reopen the claim for 
service connection.  See Justus v. Principi, 3 Vet. App. 510 
(1992). 

Furthermore, the Veteran indicated in the above referenced 
October 2006 statement in support of his claim that this incident 
had occurred in August.  He had previously only provided a year 
that he believed this incident had occurred.  Given that the 
Veteran has now provided additional information regarding when 
his alleged stressor occurred, a reasonable possibility of 
substantiating his claim is raised.  

The Board finds that there is new and material evidence to reopen 
his claim for PTSD.  Therefore, his PTSD claim will be reopened.


III.  Service Connection for PTSD

Having decided that the claim should be reopened, the Board will 
address the issue of entitlement to service connection for PTSD 
on the merits.

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the laws and regulations outlines above, service 
connection for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming to 
the Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); (2) medical evidence establishing a link 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2010). 

The Veteran's claim of service connection for PTSD, to include 
PTSD, is based on various stressors, including (1) boarding 
Vietnamese sampans suspected of carrying war material in order to 
search vessels and interrogate suspects, (2) transferring and 
interrogating Viet Cong prisoners aboard his ship, (3) 
encountering mines in the waterways his ship patrolled, (4) being 
exposed to traumatic amputations and dismemberment of friendly 
soldiers, (5) being sentenced to 15 days of hard labor where he 
was held below-deck and forced to paint equipment in the hold of 
the ship with no ventilation, and (6) being caught in a typhoon 
or hurricane while on his military vessel.  

The Board notes that the provisions relating to the establishment 
of service connection for PTSD, found at 38 C.F.R. § 3.304(f), 
were amended, effective July 13, 2010.  See 75 Fed. Reg. 39,843-
39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) 
(effectuating a correction to the July 13, 2010 Federal 
Register).  As set forth in the Federal Register, the revised 
provisions of 38 C.F.R. § 3.304(f) were made effective July 13, 
2010, and apply to any claim that "[w]as appealed to the Board 
before July 13, 2010 but has not been decided by the Board as of 
that date."  Id.  Because the Veteran's claim was pending before 
the Board on July 13, 2010, but had not yet been decided at that 
juncture, the amended provisions of 38 C.F.R. § 3.304(f) are for 
consideration in this case.

This recent regulatory change has eliminated the requirement for 
corroboration of a claimed in-service stressor if it is related 
to the Veteran's fear of hostile military or terrorist activity.  
It is necessary that a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the Veteran's symptoms are related to 
the claimed stressor, provided that the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service.  38 C.F.R. § 3.304(f)(3)(2010).  

With respect to the Veteran's allegations, this regulatory change 
is only applicable to his alleged stressors pertaining to (1) 
boarding Vietnamese sampans suspected of carrying war material in 
order to search vessels and interrogate suspects (2) transferring 
and interrogating Viet Cong prisoners aboard his ship and (3) 
encountering mines in the waterways his ship patrolled, because 
these incidents relate to "fear of hostile military or terrorist 
activity."  The Board acknowledges the Veteran's consistent 
assertions, throughout the record, that his PTSD stems from his 
traumatic experience during the typhoon/hurricane that his ship 
encountered.  Although further development could be completed in 
attempt to verify this occurrence, because the Board is able to 
grant PTSD pursuant to the new PTSD regulation regarding 
stressors relating to fear of hostile military or terrorist 
activity, a Remand to verify this particular stressor is not 
warranted. 

The Board notes that the Veteran's DD 214 indicates that the 
Veteran served on the USS Enhance as a deck hand.  He received 
the National Defense Service Medal and Vietnam Service Medal. 

The Board initially notes that a June 2004 VA examination 
confirms a diagnosis of PTSD in accordance with the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition.  

Although the available service treatment records do not note any 
complaints or treatment for psychiatric issues, a June 2004 VA 
staff psychologist indicated that the Veteran's psychometric 
findings were consistent with the information gathered during his 
psychosocial and mental health history interviews and supported a 
diagnosis of PTSD.  The beginning of the treatment record 
contains a descriptive paragraph outlining the Veteran's above-
referenced military stressors.  The Veteran reported that the 
impact of his military-related traumatic experiences on his life 
included: intra- and interpersonal turmoil, marital and family 
strife, social discomfort, occupational difficulties, avoidance 
of most people whenever possible, hypervigilance when attempting 
to function in public places, exaggerated startle reaction in 
response to unexpected noise and/or movement, and emotional 
distance/detachment in relationships.  As such, in providing the 
Veteran with a diagnosis of PTSD, the VA staff psychologist 
considered his alleged "fear of hostile military or terrorist 
activity" stressors. 

There are no contradictory opinions of record.  In fact, a March 
2003 private treating practitioner indicated that the Veteran 
suffered from PTSD associated with his military service in the 
U.S. Navy.  The same private treating practitioner indicated in a 
May 2003 statement that the Veteran needed treatment of his PTSD 
which occurred during his naval and Vietnam experiences.  As 
noted above, in order to apply the recent regulatory change 
eliminating the requirement for corroboration of a claimed in-
service stressor, it is necessary that a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD.  Here, only the June 2004 VA staff 
psychologist's opinion meets these requirements. 

Additionally, the Board has made a credibility determination that 
the Veteran's claimed stressors, related to his fear of hostile 
military or terrorist activity, are consistent with the places, 
types, and circumstances of his service.  For purposes of 
38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist 
activity" means that a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.

As noted above, the Veteran's DD 214 and personnel records 
confirm that he served on a US Naval ship.  His claimed stressors 
of boarding Vietnamese sampans suspected of carrying war material 
in order to search vessels and interrogate suspects, transferring 
and interrogating Viet Cong prisoners aboard his ship and, 
encountering mines in the waterways his ship patrolled appear 
consistent with the places, types, and circumstances of his 
service.  Indeed, the USS Enhance is identified as a minesweeper 
that served in the waters off of South Vietnam.  Such would 
certainly corroborate his history of experiencing fear (threat of 
serious injury) while encountering mine.  38 U.S.C.A. § 1154(a) 
(West 2002).

Pursuant to this decision, the Board has made a credibility 
determination that the Veteran's in-service stressors occurred, 
as they are consistent with the places, types, and circumstances 
of his service.  Additionally, as his stressors relate to his 
fear of hostile military or terrorist activity, and a VA staff 
psychologist has essentially confirmed that the Veteran suffers 
from PTSD because of the military-related experiences he 
reported, the Board finds that the doctrine of reasonable doubt 
supports a grant of service connection for PTSD.  

The Board additionally notes that the Veteran has been diagnosed 
with a dysthymic disorder, panic disorder, and generalized 
anxiety disorder post-service.  However, because no competent 
evidence causally relates these specific diagnoses to active 
service, there was no treatment for any of these disorders in 
service, and there is no record of treatment for these disorders 
for many years following service, a grant of service connection 
is not warranted.  See 38 C.F.R. § 3.303; Pond v. West, 12 Vet. 
App. 341, 346 (1999).


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for PTSD has been received, to this extent, 
the appeal is granted.

Service connection for PTSD is granted.

 

______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


